DETAILED ACTION
Response to Amendment
The Amendment filed June 23, 2022 has been entered. Claims 16 – 24, 26 – 28, 30, 31, 33 – 35, 41 and 42 are pending in the application with claims 1 – 15, 25, 29, 32, 36 – 40 being cancelled and claims 24, 26 – 28 and 30 being withdrawn. The amendment to the claims have overcome the claim objections and 112 rejections set forth in the last Non-Final Action mailed March 31, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 16 – 23, 31, 33 – 35, 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites the limitation “wherein the microprocessor unit is configured to convert the pressure signals into pressure values received within a certain time interval and the current signals into current values received within the certain the time interval, and to compare a present one of the pressure values to an upper pressure limit and a present one of the current values to an upper current limit, wherein when the present one of the pressure values is below the upper pressure limit and the present one of the current values is below the upper current limit, the microprocessor is configured to start the motor via the first communication unit, and when the present one of the pressure values is higher than the upper pressure limit or if the present one of the current values is higher than the upper current limit, the microprocessor is configured to stop the motor via the first communication unit, and wherein the microprocessor unit further comprises a storing module configured to store the pressure values and current values received within the certain time interval, and the microprocessor unit is configured to further take into account the stored pressure and current signals in determining when to restart the motor or stop the motor” in lines 18-34. 
The limitation “wherein the microprocessor is configured to convert the pressure signals into pressure values received within a certain time interval and the current signals into current values received within the certain the time interval” is interpreted to mean (in view of argument presented on page 11 of arguments dated 06/23/2022) that the microprocessor is configured to convert the pressure signals received within a certain time interval into pressure values and to convert the current signals received within the certain time interval into current values. This limitation is a new matter. The written description requirement is not met because the specification does not disclose “the signals” to be received within “a certain time interval” in order to be converted to “the values” and then one of these values being compared to “limits” for the purpose of turning on or off the motor. The signals are received and converted into values in real time in order to be compared with “limits” for the purpose of turning on or off the motor (see ¶123, ¶124 for instance in the pg.pub of the instant application).
Furthermore, the limitation “a storing module configured to store the pressure values and current values received within the certain time interval, and the microprocessor unit is configured to further take into account the stored pressure and current signals in determining when to restart the motor or stop the motor” is a new matter. The storing module is disclosed as storing measurements/values for the pressure and the current (see ¶153 for instance in the pg.pub of the instant application) but not to store measurements/values for the pressure and the current within the certain time interval. Thus, this limitation is a new matter.
It is to be noted that (¶131 for instance in the pg.pub of the instant application) states “In an embodiment according to the present invention, depending on the user's network and the typical required response time for the compressor 1, the pressure and current measurements can be performed at a certain time interval or such measurements can be performed in real time.” However, the specification does not disclose that these pressure and current measurements perform at a certain time interval is for “controlling the motor on/off based on upper pressure and current limits”. Rather (in view of ¶155 for instance in the pg.pub of the instant application), the pressure and current measurements perform at a certain time interval is for “analyzing the pattern of the user network”.
Claim 35 recites the limitation “the gas compressor configured to allow a user to extract a functioning pattern of the compressor” in lines 1-4. This limitation is a new matter. The written description requirement is not met because the specification does not disclose the gas compressor configured to allow “a user to extract a functioning pattern of the compressor”. The disclosure (see ¶153-¶155 for instance in the pg.pub of the instant application) implies that “the stored measured pressure and current values on the storing module” are transmitted to a user. The disclosure does not disclose any further steps taken by the user to extract the claimed pattern. 
Claims 17 – 23, 31, 33 – 35 and 40 – 42 are rejected for being dependent on claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Claims 16 – 23, 31, 33 – 35, 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein the microprocessor unit is configured to convert the pressure signals into pressure values received within a certain time interval and the current signals into current values received within the certain the time interval, and to compare a present one of the pressure values to an upper pressure limit and a present one of the current values to an upper current limit, wherein when the present one of the pressure values is below the upper pressure limit and the present one of the current values is below the upper current limit, the microprocessor is configured to start the motor via the first communication unit, and when the present one of the pressure values is higher than the upper pressure limit or if the present one of the current values is higher than the upper current limit, the microprocessor is configured to stop the motor via the first communication unit, and wherein the microprocessor unit further comprises a storing module configured to store the pressure values and current values received within the certain time interval, and the microprocessor unit is configured to further take into account the stored pressure and current signals in determining when to restart the motor or stop the motor” in lines 18-34. The claim is indefinite for following reasons:
It is unclear as to as how the steps of “comparing” and “turning on/off the motor” are dependent on the “signals” that are to be received “within a certain time interval”. Furthermore, it is unclear as to what constitutes this “certain time interval”. As best understood from the specification (see ¶123, ¶124 for instance in the pg.pub of the instant application), the sensors sense the signals in real time and these signals are converted into values in the real time in order to be compared with “limits” for controlling the operation of the motor. The microprocessor is rather disclosed to analyze “the patterns of the user network based on the measured pressure and current within a certain time interval”.
Furthermore, with respect to the limitation “a storing module and configured to store the pressure values and current values received within the certain time interval and the microprocessor unit is configured to further take into account the stored pressure and current signals in determining when to restart the motor or stop the motor”, the phrase “the stored pressure and current signals” makes the claim indefinite because it is unclear if these signals are same or different from “pressure values and current values received within the certain time interval”. Furthermore, the disclosure (see ¶153-¶155 for instance in the pg.pub of the instant application), at best implies, that “the stored measured pressure and current values on the storing module” are transmitted to a user and once transmitted to the user, the stored values are either discarded or transferred to an external hard drive or the cloud. Nowhere in the specification, it is disclosed that “the stored measured pressure and current values on the storing module” are utilized by the microprocessor to perform the claimed function.
Claim 33 recites the limitation “the present one of the pressure signals” in line 2. It is unclear if this claimed signal is same or different from the signal that corresponds to “a present one of the pressure values” claimed in lines 20-21 of claim 16. For examination purposes, it is interpreted to be the same.
Claim 33 recites the limitation “the present one of the current signals” in line 3. It is unclear if this claimed signal is same or different from the signal that corresponds to “a present one of the current values” claimed in lines 21-22 of claim 16. For examination purposes, it is interpreted to be the same.
Claim 35 recites the limitation “the gas compressor configured to allow a user to extract a functioning pattern of the compressor” in lines 1-4. The claim is indefinite for following reasons. The disclosure (see ¶153-¶155 for instance in the pg.pub of the instant application) implies that “the stored measured pressure and current values on the storing module” are transmitted to a user. The disclosure does not disclose as to how this transmitted data is further processed by the user. Thus, making it is unclear as to “how” the functioning pattern of the compressor is extracted by the user based on “stored values”. Additionally, it is unclear as to what applicant means by or constitutes “a functioning pattern of the compressor”?
Claim 41 recites the limitation “the pressure values” in lines 2-3. There is a lack of antecedent basis for this limitation in the claim.
Claims 17 – 23, 31, 33 – 35, 41 and 42 are rejected for being dependent on claim 16.
The above limitations are examined as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1st rejection
Claims 16, 17, 20 – 22, 33 – 35, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Iimura et al. (JP 2006054941 – herein after Iimura) in view of Heckel, Bruce G. (US 4,975,024 – herein after Heckel) and Garcia Banus Fernando (US 2018/0374664 – herein after Garcia).
In reference to claims 16, Iimura teaches a gas compressor (in fig. 1: air compressor 1), comprising (the cited paragraphs are from the translation): 
a gas compressor element (15; see ¶38), a motor (14; see ¶38) configured to drive said gas compressor element and an electronic pressure switch (assembly comprising of following claimed elements), said electronic pressure switch comprising: 
a pressure sensor (17; see ¶38) for sensing pressure signals at a compressed gas outlet of the gas compressor [the compressed gas outlet in Iimura is a region downstream of the compressor element, wherein the region has the tank 16 with pressure sensor 17]; 
a current sensor (12; see ¶38) for sensing current signals of the motor driving the gas compressor element; 
a microprocessor unit (13; see ¶38) comprising a first input port (input port for receiving pressure information) connected to said pressure sensor (17) for receiving the pressure signals and a second input port (input port for receiving current information) connected to said current sensor (12) for receiving the current signals; and
a first communication unit (electrical communication line that transmits output information/signal from 13 to the motor 14) for connecting the electronic pressure switch with a drive of the motor (i.e. drive unit 133 of the motor),
(the following limitations are examined as best understood in view of 112 rejections made above)
wherein the microprocessor unit (13) is configured to convert the pressure signals into pressure values received within a certain time interval (this time interval being the moment the main switch 11 of the air compressor is turned on until it is turned off; in view of disclosure in ¶41 for step 100 in fig. 3) and the current signals into current values received within the certain the time interval, and to compare a present one of the pressure values to an upper pressure limit (30 kg/cm2) and a present one of the current values to an upper current limit (15A), 
wherein when the present one of the pressure values is below the upper pressure limit and the present one of the current values is below the upper current limit, the microprocessor is configured to start the motor via the first communication unit (electrical communication line that transmits output information/signal from 13 to the motor 14)
[see ¶53 and figs. 3/4: from t = 0 to t = 2 minutes; the sensed pressure and current are both 0 at t = 0, the compressor system is operated until the pressure sensed by the pressure sensor is 30 kg/cm2 (an upper pressure limit) and the current sensed by the current sensor is 15A (an upper current limit); 
please note that phrase “when” in the limitation is to an instance of “an action of starting the motor” happening, the microprocessor unit in this case knows the motor being in a stop state; the microprocessor can only start the motor if the motor is in the stop state, wherein the stop state of the motor implicitly teaching the measured current by current sensor being 0A which is less than 15A limit];
when the present one of the pressure values is higher than the upper pressure limit or if the present one of the current values is higher than the upper current limit, the microprocessor is configured to stop the motor via the first communication unit (electrical communication line that transmits output information/signal from 13 to the motor 14)
[see ¶49-¶55 and figs. 3/4: if sensed pressure in the air tank is more than 30 kg/cm2, then the pump/motor is turned off;
please note that phrase “when” in the limitation is to an instance of “an action of stopping the motor” happening, the microprocessor unit in this case stops the motor; as seen in fig. 4, when pressure sensed by the pressure sensor is 30 kg/cm2, the microprocessor stops the motor], and 
wherein the microprocessor unit (13) further comprises a storing module configured to store the pressure values and current values received within the certain time interval (see ¶39: the calculation unit 132 calculates and determines a drive current of the drive unit 133 of the motor 14 based on signals from current sensor 12 and pressure sensor 17; the calculation unit inherently has a storing module where the information from the sensors are stored in order to make the calculation), and 
the microprocessor unit is configured to further take into account the stored pressure and current signals in determining when to restart the motor or stop the motor [the microprocessor handles the operation of the compressor system based on stored control program (such as flow chart shown in fig. 3) and this operation of the compressor system is depicted in fig. 4)].
With respect to the limitation “a second communication unit for connecting the electronic pressure switch with a blow-off valve provided at the compressed gas outlet”:
Iimura remains silent on a blow-off valve provided at the compressed gas outlet.
However, Heckel teaches the similar air compressor, wherein a blow-off valve (24) is provided at the compressed gas outlet (i.e. downstream region of the gas compressor 2) and wherein the blow-off valve is connected via a second communication unit (electrical communication line that transmits output information/signal from 46 to the blow off valve 24) to the controller (28).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a blow-off valve as taught by Heckel in the gas compressor of Iimura for the purpose of unloading the gas compressor element in order to reduce the incidents of surge (as recognized by Heckel in col. 1, lines 8-10) and/or provide a soft start to the motor.
With respect to the limitation “wherein the electronic pressure switch further comprises a housing, and wherein the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit are integrated in said housing”:
Iimura, as modified, does not teach the compressor “wherein the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit are integrated in a housing”.
However, Garcia teaches an electronic pressure switch (in fig. 1), wherein the electronic pressure switch further comprises a housing (5), and wherein the microprocessor unit (µC; fig. 3/5), the pressure sensor (2; fig. 3), the current sensor (34; fig. 3), the first communication unit (P1; fig. 5) and the second communication unit (P2; fig. 5) are integrated in said housing (5).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to incorporate all the electronic components such as the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit in the modified gas compressor of Iimura within a housing as taught by Garcia for the purpose of protecting the electronic components from the surrounding environment, as recognized by Garcia (see ¶27: housing 5 is a protective housing). Furthermore, such a modification would allow one of ordinary skill in the art to market “the electronic pressure switch with electronic components in a housing” as a separate unit, as recognized by Garcia (see ¶3, ¶29), thus providing an opportunity to make money and ease of installation. 
In reference to claim 17, Iimura teaches the gas compressor, wherein the gas compressor further comprises a pressure vessel (16, in fig. 1) and in that the pressure sensor (17), part of the electronic switch, is adapted to be provided on a vessel wall opposite an outlet of said pressure vessel (16).
Iimura, as modified, remains silent on the gas compressor, wherein the electronic pressure switch is adapted (i.e. component of the electronic pressure switch) to be provided on the vessel outlet of said pressure vessel (i.e. on a vessel wall near of outlets of the vessel).
However, Garcia teaches that the housing (5) of electronic pressure switch is configured in a matter that the electronic pressure switch can be installed via metric thread (52) in a pressure taking point of a hydraulic circuit (see ¶69).
Thus, it would have been obvious to the person of ordinary skill in the art to locate the modified electronic pressure switch of Iimura and Garcia on a wall of the vessel near the vessel outlet in Iimura since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In reference to claim 20, Iimura teaches the gas compressor with the pressure sensor (17) for measuring pressure of air (see ¶38).
Iimura remains silent on the pressure sensor is air pressure transducer.
However, Garcia teaches the use of pressure transducer (in ¶31) in the electronic pressure switch.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the pressure sensor of Iimura with the pressure transducer of Garcia in order to obtain the predictable result of measuring the pressure of compressed air at the outlet side of the compressor. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
In reference to claim 21, Iimura does not teach the gas compressor, further comprising a user interface comprising a screen.
However, Garcia teaches the electronic pressure switch (in fig. 1), comprising a user interface (6) comprising a screen {see ¶82 and figs. 2 and 5 of Garcia: user interface 6 with a keyboard B and a display screen P}. Additionally, Heckel also teaches a similar air compressor with a user interface (36, in fig. 1).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to also provide a user interface comprising a screen as taught by Garcia in the modified gas compressor of Iimura for the purpose of setting the parameters of the pressure switch, as recognized by Garcia (see ¶82). Heckel further discloses (see col. 4, lines 52-55) the use of user interface in the compressor to provide set points, command instructions and the like to the controller.
In reference to claim 22, Iimura, as modified, teaches the gas compressor, wherein the electronic pressure switch further comprises an electrical connector (51, in fig. 1 of Garcia) for connecting said electronic pressure switch to an external power supply (see ¶69 of Garcia).
In reference to claim 33, Iimura teaches the gas compressor, wherein when the present one of the pressure signals is higher than an upper critical pressure limit or if the present one of the current signals is higher than an upper critical current limit, the microprocessor is configured to stop the motor via the first communication unit, wherein the upper critical pressure limit is higher than the upper pressure limit and the upper critical current limit is higher than the upper current limit [claim limitation requires either feature of upper critical pressure limit or upper critical current limit; Iimura teaches the feature of “upper critical current limit “ (see ¶48 and fig. 3): there are two current limit levels disclosed by Iimura, one being maximum drive current value of the air compressor (15A) and second cut-off current value of the breaker (20A); When the total current drawn exceeds the 20A limit, then the motor of the air compressor is stopped; therefore the claimed features with respect to “upper critical current limit” = cut-off current value of the breaker (20A) and “upper current limit” = maximum drive current value of the air compressor (15A) are taught by Iimura].
In reference to claim 34, Iimura teaches the gas compressor, wherein said gas is air (see ¶38).
In reference to claim 35, Iimura teaches the gas compressor, configured to allow a user to extract a functioning pattern of the compressor (the graphs shown in figs. 4-5 are considered extracted by the user, wherein the graphs explain the operation of the air compressor in Iimura).
In reference to claim 41, Iimura teaches the gas compressor, wherein the microprocessor unit is configured to restart the motor if a decrease in the pressure values within the certain time interval exceeds a predetermined threshold, and to not wait until the present one of the pressure values drops below the upper pressure limit (30 kg/cm2)
[this limitation is interpreted as: the microprocessor is capable of having the claimed features of (i) restarting the motor if a decrease in the pressure values within the certain time interval exceeds a predetermined threshold and (ii) to not wait until the present one of the pressure values drops below the upper pressure limit:
With respect to (i), in view of fig. 4: see time period between “c” and “e”, wherein the motor is started when the pressure value starts dropping below 26 kg/cm2; (predetermined threshold being “26 kg/cm2”);
With respect to (ii), see ¶24 for instance: the microprocessor unit is configured to not wait, until the pressure value drops below 30 kg/cm2, for taking an action of stopping the air compressor if the current value of the 1st current detection unit exceeds the cutoff current value of the breaker].
In reference to claim 42, Iimura teaches the gas compressor, wherein the microprocessor unit (13) is configured to not stop the motor immediately after (i) the present one of the pressure values is equal to or higher than the upper pressure limit or (ii) when the present one of the current values is equal to or higher than the upper current limit [condition (ii) is met: see fig. 4: the current value reaches 15A (upper current limit) at step b and stays at 15A until step c].
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iimura in view of Heckel, Garcia and Wang et al. (CN 106438312 – herein after Wang).
Regarding claim 18,
Iimura, as modified, remains silent on the gas compressor, wherein the electronic pressure switch further comprises a wireless communication interface.
However, Wang teaches a similar electronic pressure switch wherein the electronic pressure comprises a control module (1) that is further configured with a wireless communication interface (see ¶13 of translation) further comprising a wireless transceiver (10, ¶24 of translation) selected from a group comprising: a Bluetooth, an RF, Wi-Fi and Infrared (see ¶13: a Bluetooth).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to configure the modified electronic pressure switch in the modified gas compressor of Iimura by adding a feature of wirelessly transmitting the compressor’s/pump’s operational data with a wireless communication interface as taught by Wang for the purpose of operating or monitoring the modified gas compressor of Iimura from a remote location, as recognized by Wang (in ¶32 of translation).
Regarding claim 19,
Iimura, as modified, teaches the compressor, wherein said microprocessor unit (modified microprocessor unit of Iimura) comprises a third input port (line that will transmit data) connected to said wireless transceiver (of Wang).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Iimura in view of Heckel, Garcia further in view of Crunk, Paul D (US 2003/0058128 – herein after Crunk).
Iimura, as modified, remains silent on the gas compressor, wherein the microprocessor unit further comprises claimed two counters.
However, Crunk teaches (see ¶3 and ¶4) a wireless information meter that could be used in the compressor system to record data of hours or any other required data which can be used by the end user or the manufacturer of that product to be able to keep track of the running operation of any electrical product. The applications of this wireless service meter are endless. Some of the disclosed applications are to record the electrical product being in use and as service alarm that alerts the user to service the electrical product.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide multiple counters or multiple wireless information meters as taught by Crunk as a first counter and a second counter in the modified compressor of Iimura wherein the first counter measures running hours of the gas compressor and the second counter measures real time hours of the gas compressor and wherein the first counter is started after completion of a manufacturing of the gas compressor, and the second counter is started when the gas compressor is first started for the purpose of wirelessly obtaining the user desired information such as keeping track of the compressor run time and the service time, as recognized by Crunk (in ¶3 and ¶4).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Iimura in view of Heckel, Garcia and evidenced by Meza et al. (US 2004/0009075 – herein after Meza).
Iimura, as modified, teaches the gas compressor with the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit.
Iimura, as modified, teaches remains silent on integrating all the above electronic components on a single printed circuit board.
However, Meza teaches the pump system, wherein (see ¶81) the components of the control system (200) are made with integrated circuits mounted on a circuit board (“a” denoting single).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to integrate the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit in the modified gas compressor of Iimura on a single circuit board as taught/evidenced by Meza since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, page 28, lines 25-26 and page 29, lines 1-3, applicant has not disclosed any criticality for the claimed limitation of integrating the claimed components within a single PCB. Furthermore, doing so would minimize the form factor of the modified control system in Iimura.

2nd rejection
Claims 16, 17, 20 – 22, 33 – 35, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Heckel, Bruce G. (US 4,975,024 – herein after Heckel) in view of Garcia Banus Fernando (US 2018/0374664 – herein after Garcia).
In reference to claims 16, Heckel teaches a gas compressor (in fig. 1), comprising: 
a gas compressor element (2), a motor (14) configured to drive said gas compressor element and an electronic pressure switch (28+36), said electronic pressure switch comprising: 
a pressure sensor (30) for sensing pressure signals at a compressed gas outlet (6) of the gas compressor; 
a current sensor (34) for sensing current signals of the motor driving the gas compressor element; 
a microprocessor unit (28) comprising a first input port (see fig. 1) connected to said pressure sensor (30) for receiving the pressure signals and a second input port (see fig. 1) connected to said current sensor (34) for receiving the current signals; 
a first communication unit (38) for connecting the electronic pressure switch with a drive of the motor (i.e. stator or coils of the stator of the motor); and
a second communication unit (46) for connecting the electronic pressure switch with a blow-off valve (26/24) provided at the compressed gas outlet,
(the following limitations are examined as best understood in view of 112 rejections made above)
wherein the microprocessor unit (28) is configured to convert the pressure signals into pressure values received within a certain time interval (this time interval being the moment after one of the modes, i.e. auto dual mode 52 or intermittent mode 53 is selected in view of figs. 3 and 4) and the current signals into current values received within the certain time interval, and to compare a present one of the pressure values to an upper pressure limit (in fig. 3: Step 63: upper pressure limit = pressure set point or design pressure in view of fig. 5) and a present one of the current values to an upper current limit (in fig. 5: Adesign), and 
wherein when the present one of the pressure values is below the upper pressure limit (in fig. 3 at step 63) and the present one of the current values is below the upper current limit [inherent in view of disclosure of col. 7, lines 35-39: if the optional feature of stopping the motor is implemented, then the current signal would be zero (which would be below Adesign in view of fig. 5) before the start of the motor], the microprocessor is configured to start the motor via the first communication unit (see col. 7, lines 31-60)
[please note that phrase “when” in the limitation is to an instance of “an action of starting the motor” happening, the microprocessor unit in this case knows the motor being in a stop state; the microprocessor can only start the motor if the motor is in the stop state, wherein the stop state of the motor implicitly teaching the measured current by current sensor being 0A which is less than Adesign], and
when the present one of the pressure values is higher than the upper pressure limit (condition A) or if the present one of the current values is higher than the upper current limit (condition B) {condition A exists}, the microprocessor is configured to stop the motor via the first communication unit (the microprocessor is capable of having the claimed feature, see col. 7, lines 35-39 that discloses the optional feature of stopping the motor)
[please note that phrase “when” in the limitation is to an instance of “an action of stopping the motor” happening, the microprocessor unit in this case stops the motor (as discussed in col. 7, lines 35-39) if the compressor operates in a mode (this mode is when pressure sensed by the pressure sensor remains above pressure set point and the compressor continues to operate with unload valve open for a period of time) beyond certain time], and
wherein the microprocessor unit further comprises a storing module (RAM 44 is a storing module) configured to store the pressure values and current values received within the certain time interval (RAM is capable of storing the claimed values), and 
the microprocessor unit is configured to further take into account the stored pressure and current signals in determining when to restart the motor or stop the motor [in view of disclosure in col. 5, lines 31-68; col. 7, lines 35-39 and fig. 5: the microprocessor unit is capable of having the claimed feature; the system monitors the demand for pressurized air and the current amps to keep the system operating at the desired design pressure and to make sure that the system does not, while throttling, hit the surge line; furthermore upon implementation of the optional feature as discussed in col. 7, lines 35-39, the compressor is stopped and restarted].
Heckel remains silent on the compressor, wherein the electronic pressure switch further comprises a housing, and wherein the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit are integrated in said housing.
However, Garcia teaches an electronic pressure switch (in fig. 1), wherein the electronic pressure switch further comprises a housing (5), and wherein the microprocessor unit (µC; fig. 3/5), the pressure sensor (2; fig. 3), the current sensor (34; fig. 3), the first communication unit (P1; fig. 5) and the second communication unit (P2; fig. 5) are integrated in said housing (5).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to incorporate all the electronic components such as the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit in Heckel within a housing as taught by Garcia for the purpose of protecting the electronic components from the surrounding environment, as recognized by Garcia (see ¶27: housing 5 is a protective housing). Furthermore, such a modification would allow one of ordinary skill in the art to market the electronic pressure switch as a separate unit, as recognized by Garcia (see ¶3, ¶29), thus providing an opportunity to make money and ease of installation. 
In reference to claim 17, Heckel teaches the gas compressor, further comprising a pressure vessel (8, in fig. 1; pressure vessel = a place where the compressed fluid is stored) with a vessel outlet (12).
Heckel remains silent on the gas compressor, wherein the electronic pressure switch is adapted to be provided on a vessel outlet of said pressure vessel.
However, Garcia teaches that the housing (5) of electronic pressure switch is configured in a matter that the electronic pressure switch can be installed via metric thread (52) in a pressure taking point of a hydraulic circuit (see ¶69).
Thus, it would have been obvious to the person of ordinary skill in the art to locate the modified electronic pressure switch in the compressor of Heckel on a vessel outlet (12) as taught by Garcia since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In reference to claim 20, Heckel remains silent on the pressure sensor is an air pressure transducer.
However, Garcia teaches the use of pressure transducer (in ¶31) in the electronic pressure switch.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the pressure sensor of Heckel with the pressure transducer of Garcia in order to obtain the predictable result of measuring the pressure of compressed air at the outlet side of the compressor. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In reference to claim 21, Heckel, as modified, teaches the gas compressor, further comprising a user interface comprising a screen (36: operator interface, in fig. 1 of Heckel) {also see ¶82 and figs. 2 and 5 of Garcia: user interface 6 with a keyboard B and a display screen P}.
In reference to claim 22, Heckel, as modified, teaches the gas compressor, wherein the electronic pressure switch further comprises an electrical connector (51, in fig. 1 of Garcia) for connecting said electronic pressure switch to an external power supply (see ¶69 of Garcia).
In reference to claim 33, Heckel teaches the gas compressor, wherein when the present one of the pressure signals is higher than an upper critical pressure limit or if the present one of the current signals is higher than an upper critical current limit, the microprocessor is configured to stop the motor via the first communication unit, wherein the upper critical pressure limit is higher than the upper pressure limit and the upper critical current limit is higher than the upper current limit [claim limitation requires either feature of upper critical pressure limit or upper critical current limit; Heckel teaches the feature of “upper critical pressure limit “ (see col. 6, lines 1-68 and col. 7, lines 1-60): there are two pressure levels disclosed by Heckel, one being first pressure level (>Pdesign) and second pressure level (< Pdesign); When discharge pressure reaches first pressure level, the compressor is unloaded and eventually turned off if the unloader valve remains open 100% for a predetermined amount of time; therefore the feature “upper critical pressure limit” = a first pressure level in Heckel and “upper pressure limit” = design pressure]. 
In reference to claim 34, Heckel teaches the gas compressor, wherein said gas is air (see col. 3, line 62).
In reference to claim 35, Heckel teaches the gas compressor, configured to allow a user to extract a functioning pattern of the compressor (the graph shown in fig. 5 is considered extracted by the user, wherein the graph explains the operation of the air compressor in Heckel).
In reference to claim 41, Heckel teaches the gas compressor, wherein the microprocessor unit is configured to restart the motor if a decrease in the pressure values within the certain time interval exceeds a predetermined threshold, and to not wait until the present one of the pressure values drops below the upper pressure limit (design or set pressure)
[the limitation is interpreted as: the microprocessor is capable of having the claimed features of (i) restarting the motor if a decrease in the pressure values within the certain time interval exceeds a predetermined threshold and (ii) to not wait until the present one of the pressure values drops below the upper pressure limit:
With respect to (i), in Heckel, see col. 7, lines 45-60: if the system pressure (i.e. pressure at vessel outlet) starts to drop below the setpoint or design pressure, the motor is restarted (predetermined threshold being “a condition” for the sensed pressure value to start dropping below design pressure);
With respect to (ii), in Heckel, see col. 7, lines 30-45: the microprocessor unit is configured to not wait until the pressure value (i.e. system pressure) drops below the setpoint or design pressure, to take one of the actions (i.e. to turn off the motor if the unloader valve remains open for certain period of time)].
In reference to claim 42, Heckel teaches the gas compressor, wherein the microprocessor unit is configured to not stop the motor immediately after the present one of the pressure values is equal to or higher than the upper pressure limit [see col. 7, lines 30-45: when pressure sensed by the pressure sensor remains above pressure set point and the compressor continues to operate with unload valve open for a period of time; in this operating mode of the compressor, the motor is not stopped immediately] or when the present one of the current values is equal to or higher than the upper current limit
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heckel in view of Garcia and Wang et al. (CN 106438312 – herein after Wang).
Regarding claim 18,
Heckel remains silent on the electronic pressure switch further comprises a wireless communication interface.
However, Wang teaches a similar electronic pressure switch wherein the electronic pressure comprises a control module (1) that is further configured with a wireless communication interface (see ¶13 of translation) further comprising a wireless transceiver (10, ¶24 of translation) selected from a group comprising: a Bluetooth, an RF, Wi-Fi and Infrared (see ¶13: a Bluetooth).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to configure the modified electronic pressure switch of Heckel and Garcia by adding a feature of wirelessly transmitting the compressor’s/pump’s operational data with a wireless communication interface as taught by Wang for the purpose of operating or monitoring the compressor of Heckel and Garcia from a remote location, as recognized by Wang (in ¶32 of translation).
Regarding claim 19,
Heckel, as modified, by Garcia and Wang teaches the compressor, wherein said microprocessor unit (modified microprocessor 28 of Heckel) comprises a third input port (line that will transmit data) connected to said wireless transceiver (of Wang).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Heckel in view of Garcia further in view of Crunk, Paul D (US 2003/0058128 – herein after Crunk).
Heckel remains silent on the gas compressor, wherein the microprocessor unit further comprises of claimed two counters.
However, Crunk teaches (see ¶3 and ¶4) a wireless information meter that could be used in the compressor system to record data of hours or any other required data which can be used by the end user or the manufacturer of that product to be able to keep track of the running operation of any electrical product. The applications of this wireless service meter are endless. Some of the disclosed applications are to record the electrical product being in use and as service alarm that alerts the user to service the electrical product.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide multiple counters or multiple wires information meters as taught by Crunk as a first counter and a second counter in the modified compressor of Heckel wherein the first counter measures running hours of the gas compressor and the second counter measures real time hours of the gas compressor and wherein the first counter is started after completion of a manufacturing of the gas compressor, and the second counter is started when the gas compressor is first started for the purpose of wirelessly obtaining the user desired information such as keeping track of the compressor run time and the service time, as recognized by Crunk (in ¶3 and ¶4).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Heckel in view of Garcia and evidenced by Meza et al. (US 2004/0009075 – herein after Meza).
Heckel teaches the gas compressor with the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit.
Heckel remains silent on integrating all the above electronic components on a single printed circuit board.
However, Meza teaches the pump system, wherein (see ¶81) the components of the control system (200) are made with integrated circuits mounted on a circuit board (“a” denoting single).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to integrate the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit of Heckel on a single circuit board as taught/evidenced by Meza since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, page 28, lines 25-26 and page 29, lines 1-3, applicant has not disclosed any criticality for the claimed limitation of integrating the claimed components within a single PCB. Furthermore, doing so would minimize the form factor of the control system in Heckel.

Response to Arguments
The arguments filed June 23, 2022 with respect claim 16 have been fully considered.
Argument 1 with respect to Iimura et al (US 2004/0191073): This reference of Iimura is no longer relied upon in this office action. Thus, this argument is moot.  
Argument 2 with respect to Heckel: 
“The deficiencies of the limura publication are not made up for by the Heckel patent. To the contrary, as noted in the previous response, the system of Heckel uses current values to control an inlet valve 18 and an unload valve 24, rather than to start and stop a compressor motor, (as explained in col. 5, lines 54-65)”.
The claim requires start of the motor to meet the following conditions: the measured pressure value to be below the upper pressure limit and the measured current value to be below the upper current limit. As stated and explained above in the rejection, these conditions are met. Also, see the note below.
The claim requires stop of the motor to meet the following condition(s): the measured pressure value to be above the upper pressure limit (condition A) or the measured current value to be above the upper current limit (condition B). As stated and explained above in the rejection, condition A is met. Also, see the note below.
Note: with respect to the limitations “wherein when the present one of the pressure values is below the upper pressure limit and the present one of the current values is below the upper current limit, the microprocessor is configured to start the motor via the first communication unit” and “when the present one of the pressure values is higher than the upper pressure limit or if the present one of the current values is higher than the upper current limit, the microprocessor is configured to stop the motor via the first communication unit”, as discussed above in the rejection, it is to be noted that “when” in the limitation implies an instance of “an action” happening. Action of starting the motor is not possible unless the motor is in the stop state and vice versa.

“Furthermore, as explained in the previous response, the system of Heckel is incapable of storing current and pressure values because the only memory included in the compressor system is a read only memory.”
As previously stated by the examiner in the last office action, the applicant argues Heckel does not teach a storing module since it includes a read only memory 42. This is not persuasive. RAM 44 in Heckel is a storing module which stores data and calculation results necessary for execution of the program. This is further evidenced by previously cited reference of Iimura et al (US 2004/0191073) (see disclosure, specifically ¶78, related to RAM 42). Applicant still maintains the same position. Applicant does not provide any evidence to support this argument or any additional arguments with respect to the examiner’s response to the same argument in the last office action. Thus, this argument is not found to be persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirasawa et al. (JP 5276951) teaches a gas compression apparatus wherein the motor control is based on sensed pressure in the tank and sensed temperature of the power supply wiring. Serita et al. (WO 2009028466) teaches an air compressor and motor drive control method based on monitoring of the current.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/CHIRAG JARIWALA/Examiner, Art Unit 3746